FILED

December 8, 2016

TN COURT OF
WORKERS’
COMPENSATION
CLAIMS

 

Time: 3:10 PM

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT JACKSON

PATRICK SIMMONS, ) Docket No. 2016-07-0249
Employee, )

V. )

RHA/TRENTON, INC., ) State File No. 83151-2015
Employer, )

And )

PMA INS. CO., ) Judge Allen Phillips
Insurance Carrier. )

 

EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS

 

This matter came before the undersigned Workers’ Compensation Judge on
November 22, 2016, upon the Request for Expedited Hearing filed by Patrick
Simmons pursuant to Tennessee Code Annotated section 50-6-239 (2016). Mr.
Simmons requested medical and temporary disability benefits for an alleged back
injury on August 5, 2015. RHA contended he failed to provide adequate notice of
his alleged injury and failed to prove causation. Accordingly, the central legal
issues are whether Mr. Simmons provided proper notice of his alleged injury and
whether he came forward with sufficient causation evidence at this interlocutory
stage of the case. For the following reasons, the Court holds Mr. Simmons
provided proper notice and that he came forward with sufficient evidence for
entitlement to certain medical benefits. Mr. Simmons, however, did not come
forward with sufficient evidence, at this time, of any entitlement to temporary
disability benefits.’

 

' The Court provides a complete listing of the Technical Record and Exhibits admitted at the Expedited
Hearing in an Appendix attached to this Order.
History of Claim

Mr. Simmons worked for RHA, a residential facility for mentally-
challenged adults. Mr. Simmons was a “direct services provider,” or “DSP.” His
job required him to tend to the personal needs of residents, including feeding,
bathing, and assisting them to the restroom. On August 5, 2015, at approximately
7:45 p.m., Mr. Simmons was assisting a resident from the restroom back to his
chair when the resident began falling. When the resident fell, he pulled and twisted
Mr. Simmons’ back. There were no witnesses.

Mary Crayton, a co-employee, testified by deposition that she saw Mr.
Simmons when she reported to relieve him at 11:45 p.m. (Ex. 7 at 10-11.) Mr.
Simmons was leaning against a “dresser” and Ms. Crayton recognized he was
“hurt.” Jd. at 11. However, Mr. Simmons did not tell her why he was in pain. Jd. at
12. Thinking he was suffering from “his diabetes,” Ms. Crayton admonished Mr.
Simmons to call his wife rather than attempt to drive himself home. Jd.

After returning home, Mr. Simmons’ condition worsened to the point that,
on the afternoon of August 6, his wife summoned an ambulance. After transport to
Jackson Madison County General Hospital, Mr. Simmons, “told [the] nurse that he
was walking a patient yesterday and the patient fell to one side and he had to twist
his back a little.” (Ex. 1 at 1.) Mr. Simmons added he “didn’t start hurting until he
got home.” /d. His pain “start[ed] in right lower back and radiat[ed] to [his] right
hip and right knee.” Jd. at 2. The “active” diagnosis was “back pain.” Jd. The
record contained no details of an examination.

On that same date, Mr. Simmons’ wife sent his supervisor, Eric Yarbrough,
a text message to advise Mr. Simmons was to be off work per a physician’s
orders.” (Ex. 6.) A series of subsequent text messages between August 6 and
September 24 discussed the provision of FMLA leave papers and inquiries as to
Mr. Simmons’ condition. There is no mention of a work injury.

Mr. Simmons testified Mr. Yarbrough called to “check on him” on August
6. Mr. Simmons stated he reported the injury to Mr. Yarbrough at that time; Mr.
Yarbrough testified he did not.

Mr. Simmons sought care from his primary physician, who referred him for
an MRI. The MRI, performed on August 11, was interpreted as showing a right
L4-L5 paracentral disc herniation and possible “free fragment.” (Ex. 2.) Several

 

* The Court notes the first text message was sent at 9:51 a.m. on August 6. This indicates Mr. Simmons
sought medical attention at a facility on the night of August 5. There is no medical record of that visit in
evidence.
days later, Mr. Simmons again spoke with Mr. Yarbrough, who advised Mr.
Simmons would have to use vacation and sick time while off from work. In line
with the text messages, Mr. Yarbrough provided FMLA paperwork. Mr. Simmons
believed the FMLA paperwork was the paperwork for workers’ compensation.
(Ex. 11 at 8.)

In early October 2015, Mr. Simmons consulted his attorney. Thereafter, on
October 7, he specifically reported his injury of August 5 to RHA. His intent was
to “get the correct papers for workers’ comp.” RHA completed an “Unusual
Occurrence Initial Report Form” that noted an accident on August 5 at 7:00 p.m.
and that Mr. Simmons reported the injury on October 7. (Ex. 12.) The description
of injury was that Mr. Simmons transferred a resident who “sat down abruptly.”
Id. RHA’s carrier completed a First Report of Injury on October 13 and noted the
same date and description of injury. (Ex. 3.) The First Report included: “[Mr.
Simmons] did not report to his supervisor and requested FMLA on 8/11 without
telling HR it was due to work related injury. EE has been out of work for almost 2
months; please assign . . . for investigation.” Jd.

On October 16, RHA’s carrier filed a “Notice of Denial of Claim for
Compensation” and listed as the basis: “Failure to timely report a work
incident/injury to the employer.” (Ex. 4.) Since that time, Mr. Simmons has not
worked.

RHA offered the testimony of Mr. Yarbrough, who denied receiving any
notice of an injury until October 7. On that day, Gina Horner, RHA’s Human
Resources manager, summoned him from a staff meeting to advise him Mr.
Simmons had reported an injury. Mr. Yarbrough testified he was “surprised”
because Mr. Simmons had been off work on FMLA leave. He noted he had no
reason to keep Mr. Simmons from reporting a claim and convincingly testified he
would like to “have him back” as an employee. During his two years as a
manager, no one had reported an injury to him, but he noted RHA taught
employees to report all injuries to their supervisor.

Ms. Horner testified Mr. Simmons appeared on October 7 to request
“workers’ comp papers.” She did not know what he was talking about, to which he
replied that “Eric [Yarbrough] knew.” She then contacted Mr. Yarbrough, who
told her that Mr. Simmons had not reported any injury to him. Ms. Horner knew
Mr. Simmons had been off work but did not know of any injury. She confirmed all
employees are to immediately report any injury to their supervisor. Ms. Horner
described Mr. Simmons as a “good employee” and that RHA would “like to have
him back.”
RHA offered the depositions of three co-employees, who either did not
know of Mr. Simmons’ injury or learned of it several weeks later. (Exs. 7, 8 and
9.) Mary Crayton did testify that, when she called to “check on [Mr. Simmons]”
three days after the alleged incident, he told her he was “hurt at work.” (Ex. 7 at
12.) Ms. Crayton did not “have any conversations with anybody else” at RHA
regarding this discussion. /d. at 14. She heard “nothing” from her supervisor, Mr.
Yarbrough, as to why Mr. Simmons did not return to work. /d. at 15.

Based upon this proof, Mr. Simmons contended he provided proper notice
to Mr. Yarbrough within two or three days of the injury. He argued this case was a
“classic example” of a misunderstanding of which benefits were being requested:
Mr. Simmons believed he was requesting workers’ compensation, and Mr.
Yarbrough believed it was FMLA. However, even if he did not timely report, Mr.
Simmons argued RHA suffered no prejudice from his reporting approximately
sixty days later on October 7. He pointed to the recent case of Buckner v. Eaton
Corp., No. 2016-01-0303, 2016 TN Wrk. Comp. App. Bd. LEXIS 84 (Tenn.
Workers’ Comp. App. Bd. Nov. 9, 2016), which held that a trial court must
consider the extent and effect of any prejudice to the employer of late reporting.
Mr. Simmons requested a panel of physicians to evaluate his back and temporary
disability benefits from October 7, 2015, and ongoing until he reaches maximum
medical improvement.

RHA countered that Mr. Simmons did not timely report his injury pursuant
to the statutory requirements. It also contended that the current Workers’
Compensation Law removed any consideration of “equity” in favor of Mr.
Simmons and that, accordingly, the question of any prejudice to the employer did
not survive the 2013 Reform Act. It requested Mr. Simmons’ claim be denied in
its entirety.

Findings of Fact and Conclusions of Law
Standard applied

Because this case is in a posture of an Expedited Hearing, Mr. Simmons
need not prove every element of his claim by a preponderance of the evidence in
order to obtain relief. McCord v. Advantage Human Resourcing, No. 2014-06-
0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers’ Comp.
App. Bd. Mar. 27, 2015). Instead, he must come forward with sufficient evidence
from which this Court might determine he is likely to prevail at a hearing on the
merits. /d.; Tenn. Code Ann. § 50-6-239(d)(1) (2015).

Notice
Tennessee Code Annotated section 50-6-201(a)(1) (2016) requires “every
injured employee” to “immediately upon the occurrence of an injury, or as soon
thereafter as is reasonable and practicable,” to give notice of the injury to their
employer and, if the employee fails to do so, “no compensation shall be payable.”
Id. The notice must “state in plain and simple language . . . the time, place, nature,
and cause of the accident resulting in injury.” Tenn. Code Ann. § 50-6-201(a)(2)
(2015). The employee must provide “reasonable excuse” as to why written notice
is not given within thirty days of the accident. Jd.

When the employer raises lack of notice as a defense, the burden is on the
employee to show either the employer had actual notice, that he provided notice,
or that his failure to give notice was reasonable under the circumstances. Hosford
v. Red Rover Preschool, No. 2014-05-0002, 2014 TN Wrk. Comp. App. Bd.
LEXIS 1, at *15 (Tenn. Workers’ Comp. App. Bd. Oct. 2, 2014). Our Appeals
Board explained the notice requirement “exists so that an employer will have an
opportunity to make a timely investigation of the facts while still readily
accessible, and to enable the employer to provide timely and proper treatment for
an injured employee.” Jd. Guided by this authority, the Court must determine
whether Mr. Simmons rebutted RHA’s notice defense.

The Court first finds RHA had no “actual notice” of the injury. There is no
evidence that any representative of RHA authorized to receive notice knew of the
incident when it occurred.

Second, the Court turns to whether Mr. Simmons provided notice to RHA
within thirty days. On this point, Mr. Simmons testified he reported his injury to
Mr. Yarbrough, his supervisor, two days later; Mr. Yarbrough denied he did so.
The Court finds both men credible. Hence, the proof is equipoise, leaving the
Court unable to determine whether Mr. Simmons definitively reported the incident
within days of its occurrence. Further, there is no evidence Mr. Simmons reported
his injury to any other representative of RHA management within thirty days of
August 5, 2015. Accordingly, the Court finds Mr. Simmons did not provide timely
notice of his injury to RHA.

Next, the Court finds no reasonable excuse for Mr. Simmons’ failing to
provide timely notice of his injury. In Buckner, the employee sustained an injury
on July 21, 2015. Buckner, at *3. He was injured at a “specific time and place
performing a specific task.” He noted, “I hurt my back that night.” Jd. at 11.
However, that employee did not report his injury until September 2, 2015, forty-
three days later. Jd. at *3. Under such circumstances, the Appeals Board
concluded, “that Employee’s excuse for failing to provide timely notice of his
work injury was not ‘reasonable,’ the standard mandated by the legislature in
section 50-6-201(a)(1).” Jd. at *11. Specifically, “this was not a case where
symptoms developed gradually over time or were not immediately apparent”;
rather, the employee “was immediately aware he hurt his back and shortly
thereafter was .. . unable to work.” Id.

The facts of the instant case are strikingly similar. Like the employee in
Buckner, Mr. Simmons alleges an injury at a specific time and place while
performing a specific task. He testified without doubt that he was injured on the
evening of August 5, 2015, while assisting a patient. He reiterated this history the
next afternoon at an emergency room. (Ex. | at 1.) Thus, any delayed reporting of
his injury is not excusable on grounds that his “symptoms developed gradually
over time or were not immediately apparent.” See Buckner, at *11.

However, as instructed by Buckner, “the inquiry does not end there.” Jd.
Contrary to RHA’s argument, the question of whether late notice is prejudicial to
the employer did survive the 2013 Reform Act. Specifically,

Tennessee Code Annotated section 50-6-201(a)(3) provides that the
failure to give timely notice of a work-related injury will not bar
compensation “unless the employer can show, to the satisfaction of
the workers' compensation judge before which the matter is pending,
that the employer was prejudiced by the failure to give the proper
notice, and then only to the extent of the prejudice.”
Id. at *11-12 (Internal citations omitted). Because the trial court in Buckner failed
to address whether that employer suffered prejudice, and if so to what extent, the
Appeals Board remanded the matter for the trial court’s consideration. Jd. at *12.
Accordingly, this Court will address whether RHA suffered prejudice, and if so, to
what extent any such prejudice affects the benefits to which Mr. Simmons may be
entitled.

There is scarce Tennessee authority regarding what constitutes prejudice by
late notice. However, York v. Federal Chemical Co., 216 S.W.2d 725 (Tenn.
1949), provides an early insight. There, the employee lacerated his thumb but
failed to report the injury for two months. Swelling of the digit prompted
amputation, and subsequent infection led to death. Jd. at 726. Because the
employee did not provide notice at the time he sought medical attention, the court
found it “clear . . . that the employer was prejudiced, owing to the lack of notice,
because he was deprived of the privilege of securing proper medical attention in
time.” Jd. at 727. Specifically, quoting the court of another state, our Supreme
Court found timely notice would have provided “an opportunity not only for a
prompt general investigation of the alleged circumstances of the accident but
[also] of the employee’s story thereof.” Further, the employee might have received
medical attention to prevent infection. /d. Under those facts, the court affirmed
dismissal on grounds of inadequate notice. Jd. at 728.

The logic of York extends to our own Appeals Board’s finding in Hosford
that proper notice allows for both expeditious investigation and prompt provision
of medical benefits. However, the Board in Buckner recognized a forty-three day
delay justified consideration of any prejudice to the employer by late notice. This
Court must address a sixty-three day delay in reporting by Mr. Simmons.

Regarding the effect, if any, of his late notice, RHA points only to Mr.
Simmons’ delayed reporting. It provides no facts as to why it was harmed thereby.
It argued it could not know what may have happened to Mr. Simmons’ back in the
sixty days between the incident of August 5 and the date of his reporting on
October 7. However, this Court finds, unlike York, there is nothing to demonstrate
that RHA’s knowledge of the incident on August 5, within the statutorily-
prescribed thirty days would have changed the course of the claim. Mr. Simmons’
MRI of August 11, 2015, revealed a herniated disc; thus, the anatomic lesion at
issue was present shortly after the incident.

Likewise, the Court finds Mr. Simmons’ description of the event credible.
Ms. Crayton corroborated Mr. Simmons’ testimony of him being in pain on the
night in question. Moreover, the proof shows RHA considered Mr. Simmons a
valued employee who is sorely missed at the residence facility. RHA does not
view him as an untrustworthy individual pursuing a spurious claim. Further, the
Court believes Mr. Simmons’ testimony that he believed he completed the proper
paperwork and that he mistook what was FMLA paperwork for workers’
compensation paperwork. This finding is bolstered by the agreed trustworthiness
of Mr. Simmons and the novelty of workers’ compensation claims at RHA.

Taken in its totality, the Court finds the evidence demonstrates no prejudice
to RHA by Mr. Simmons’ late reporting. Accordingly, he has rebutted the notice
defense.

Causation

Mr. Simmons must show his alleged injury arose primarily out of and in the
course and scope of his employment at RHA. Tenn. Code Ann. § 50-6-102(14)
(2015). He also must show his injury was caused by an incident, or specific set of
incidents, identifiable by time and place of occurrence Tenn. Code Ann. § 50-6-
102(14)(A) (2015). Further, he must show, “to a reasonable degree of medical
certainty that [his alleged work injury] contributed more than fifty percent (50%)
in causing the . . . disablement or need for medical treatment, considering all
causes.” Tenn. Code Ann. § 50-6-102(14)(C) (2015). “Shown to a reasonable
degree of medical certainty” means that, in the opinion of the treating physician, it
is more likely than not considering all causes as opposed to speculation or
possibility. Tenn. Code Ann. § 50-6-102(14)(D) (2015).

Taking the requirements in turn, the Court finds Mr. Simmons established
the occurrence of a specific incident on August 5, 2015. He described an incident
where he was assisting a resident in moving to a chair when the resident fell
forward causing him to twist his back. Ms. Crayton corroborated his testimony to
the effect that he appeared in pain when she saw him leaning against a piece of
furniture. (Ex. 7 at 10.) The Court finds Mr. Simmons to be credible as to how he
was injured and finds his history at the hospital consistent with his testimony.
Accordingly, Mr. Simmons established the specific-incident criterion of the
statutory definition of injury.

Turning to the “arising primarily out of” requirement, the Court finds Mr.
Simmons has not, at this interlocutory stage of the proceedings, established that
his injury contributed more than fifty percent to his disablement or need for
medical treatment. Mr. Simmons submitted only one hospital record and an MRI
report. Neither contains a causation opinion. Thus, the Court finds Mr. Simmons,
at this time, has not established that he sustained an injury arising primarily out of
his employment.

However, at this Expedited Hearing, Mr. Simmons need not prove every
element of his claim by a preponderance of the evidence. Instead, he must come
forward with sufficient evidence from which the court might determine he is likely
to prevail at a hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2015);
McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *9 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015).
This lesser evidentiary standard “does not relieve an employee of the burden of
producing evidence of an injury by accident that arose primarily out of and in the
course and scope of employment at an expedited hearing, but allows some relief to
be granted if that evidence does not rise to the level of a ‘preponderance of the
evidence.’” Buchanan v. Carlex Glass Co., No. 2015-01-0012, 2015 TN Wrk.
Comp. App. Bd. LEXIS 39, at *6 (Tenn. Workers’ Comp. App. Bd. Sep. 29,
2015).

Guided by this authority, the Court turns to whether Mr. Simmons came
forward with sufficient evidence from which it might determine he would prevail
at a hearing on the merits regarding his claim for any medical benefits. As noted,
Mr. Simmons established a specific incident and that he provided RHA notice of
his injury. After an employee provides notice of an injury to an employer,
Tennessee Code Annotated section 50-6-204(a)(1)(a) (2015) requires an
“employer or the employer’s agent . . . [to] furnish, free of charge to the employee,
such medical and surgical treatment . . . made reasonably necessary by accident.”
“The injured employee shall accept the medical benefits . . . provided that in any
case when the employee has suffered an injury and expressed a need for medical
care, the employer shall designate a group of three (3) or more independent
reputable physicians . . . from which the employee shall select one (1) to be the
treating physician.” Tenn. Code Ann. § 50-6-204(a)(3)(A)(i) (2015).

In McCord, the formative case on the parties’ obligations at the expedited
hearing stage, our Appeals Board held:

To date, there is no proof in the record that Employee’s medical
condition is causally-related to the alleged work accident. However,
whether the alleged work accident resulted in a compensable injury
has yet to be determined. Therefore, while Employee has not
proven by a preponderance of the evidence that she suffered an
injury arising primarily out of and in the course and scope of
employment, she has satisfied her burden at this interlocutory stage
to support an Order compelling Employer to provide a panel of
physicians.

McCord, at *17.

In McCord, as in this case, the employee established a specific work
incident. Likewise, both the McCord employee and Mr. Simmons provided notice
of the incident. This proof is sufficient to require RHA to provide a panel of
physicians to Mr. Simmons. See McCord, at *17; see also Lewis v. Merry Maid,
No. 2015-06-0456, 2016 TN Wrk. Comp. App. Bd. LEXIS 19 (Tenn. Workers’
Comp. App. Bd. Apr. 20, 2016)(panel ordered when employer did not refute
employee’s testimony that she felt back pain while working and told her
supervisors of her pain).

Taken in its totality, the Court finds Mr. Simmons has come forward with
sufficient evidence to show he is likely to prevail at a hearing on the merits
regarding entitlement to a panel of physicians.

Temporary disability benefits

Mr. Simmons requested temporary total disability (TTD) from October 7,
2015, and ongoing. Under Tennessee law, to establish entitlement to TTD, Mr.
Simmons must show (1) he was totally disabled to work by a compensable injury;
(2) a causal connection between the injury and his inability to work; and, (3) the
duration of that period of disability. Jones v. Crencor Leasing and Sales, No.
2015-06-0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers’
Comp. App. Bd. Dec. 11, 2015). At this time, Mr. Simmons has not come forward
with any medical evidence providing a causal connection between his alleged
injury and any inability to work. Thus, his claim for temporary disability benefits
is denied at this time.

IT IS, THEREFORE, ORDERED as follows:

1. Mr. Simmons shall receive medical benefits from RHA for treatment of his
August 5 injury by RHA providing a panel of physicians qualified to treat
back injuries from which he might choose the authorized physician.

2. Mr. Simmons’ request for temporary disability benefits is denied at this
time.

3. This matter is set for a Scheduling (Status) Hearing on February 22, 2017,
at 10:00 a.m. Central time.

7

  
 
 

ENTERED this the 8" day of Dece she) 7

 

 

 

Allen Phillips, Judge\”
Court of Workers’ Compé¢nsation Claims

Scheduling (Status) Hearing:

A Scheduling/Status Hearing has been set with Judge Allen Phillips,
Court of Workers’ Compensation Claims. You must call toll-free at 731-422-
5263 or toll-free 855-543-5038 to participate in the Hearing.

Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues
without your further participation.

Right to Appeal:

10
Tennessee Law allows any party who disagrees with this Expedited
Hearing Order to appeal the decision to the Workers’ Compensation Appeals
Board. To file a Notice of Appeal, you must:

lL.

Complete the enclosed form entitled: “Expedited Hearing Notice of
Appeal.”

File the completed form with the Court Clerk within seven business
days of the date the Workers’ Compensation Judge entered the
Expedited Hearing Order.

Serve a copy of the Expedited Hearing Notice of Appeal upon the
opposing party.

The appealing party is responsible for payment of a filing fee in the
amount of $75.00. Within ten calendar days after the filing of a
notice of appeal, payment must be received by check, money order,
or credit card payment. Payments can be made in person at any
Bureau office or by United States mail, hand-delivery, or other
delivery service. In the alternative, the appealing party may file an
Affidavit of Indigency, on a form prescribed by the Bureau, seeking
a waiver of the filing fee. The Affidavit of Indigency may be filed
contemporaneously with the Notice of Appeal or must be filed
within ten calendar days thereafter. The Appeals Board will consider
the Affidavit of Indigency and issue an Order granting or denying
the request for a waiver of the filing fee as soon thereafter as is
practicable. Failure to timely pay the filing fee or file the
Affidavit of Indigency in accordance with this section shall result
in dismissal of the appeal.

The parties, having the responsibility of ensuring a complete record
on appeal, may request, from the Court Clerk, the audio recording of
the hearing for the purpose of having a transcript prepared by a
licensed court reporter and filing it with the Court Clerk within ten
calendar days of the filing of the Expedited Hearing Notice of
Appeal. Alternatively, the parties may file a joint statement of the
evidence within ten calendar days of the filing of the Expedited
Hearing Notice of Appeal. The statement of the evidence must
convey a complete and accurate account of what transpired in the
Court of Workers’ Compensation Claims and must be approved by
the workers’ compensation judge before the record is submitted to
the Clerk of the Appeals Board.

11
If the appellant elects to file a position statement in support of the
interlocutory appeal, the appellant shall file such position statement
with the Court Clerk within five business days of the expiration of
the time to file a transcript or statement of the evidence, specifying
the issues presented for review and including any argument in
support thereof. A party opposing the appeal shall file a response, if
any, with the Court Clerk within five business days of the filing of
the appellant’s position statement. All position statements pertaining
to an appeal of an interlocutory order should include: (1) a statement
summarizing the facts of the case from the evidence admitted during
the expedited hearing; (2) a statement summarizing the disposition
of the case as a result of the expedited hearing; (3) a statement of the
issue(s) presented for review; and (4) an argument, citing
appropriate statutes, case law, or other authority.

12
APPENDIX

Exhibits:

Medical record of Jackson-Madison Co. General Hospital;

MRI report of Jackson Clinic;

First Report of Injury dated October13, 2015;

Notice of Denial of Claim for Compensation;

Wage Statement;

Screen-shots of text messages from Mr. Simmons’ spouse and RHA;

Deposition of Mary Crayton;

Deposition of Larry Simmons;

Deposition of Aireale Donald;

10. Deposition of Eric Yarbrough;

11. Deposition of Patrick Simmons;

12.RHA’s “Unusual Occurrence Initial Report Form” (dated October 7, 2015);

13. RHA “Witness Statement” of Eric Yarbrough; and

14. Memorandum completed by Gina Horner, RHA’s Human Resources
Director detailing notice issues.

CO RPNIDARWN

Technical record:°
1. Petition for Benefit Determination;
2. Dispute Certification Notice;
3. Request for Expedited Hearing; and
4. Employer’s Response to Petition for Benefit Determination (May 3, 2016).

 

> The Court did not consider attachments to Technical Record filings unless admitted into evidence during
the Expedited Hearing. The Court considered factual statements in these filings or any attachments to them
as allegations unless established by the evidence.

13
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Expedited Hearing Order
was sent to the following recipients by the following methods of service on this the

8" day of December, 2016.

 

 

 

 

 

Name Via Email Service Sent To:

Gregory D. Mangrum, Esq., Xx mangrumlaw@comcast.com
Attorney for Employee

Alex Elder, Esq., Xx alex@holleyelder.com
Attorney for Employer

 

 

 

Sane de ap

 

Peuny Sh Shr

, Clerk of Court

Court of rkers’ Compensation Claims
WC.CourtClerk@tn. gov

14